736 F.2d 1340
INTERNATIONAL LADIES' GARMENT WORKERS' UNION, AFL-CIO, etal., Plaintiffs-Appellants,v.Joseph SURECK, et al., Defendants-Appellees.
Nos. 80-5035, 80-5054, 80-5152 and 80-5153.
United States Court of Appeals,Ninth Circuit.
July 5, 1984.

1
Henry R. Fenton, Levy & Goldman, Los Angeles, Cal., Michael Kantor, Manatt, Phelps, Rothenberg & Tunney, Los Angeles, Cal., for plaintiffs-appellants.


2
Lawrence B. Gotlieb, Molly Munger, Asst. U.S. Attys., Los Angeles, Cal., for defendants-appellees.


3
Before ANDERSON and NORRIS, Circuit Judges, and MUECKE, District Judge.*

ORDER

4
By its decision of April 17, 1984, the Supreme Court of the United States, in Immigration and Naturalization Service, et al., v. Delgado, et al., --- U.S. ----, 104 S.Ct. 1758, 80 L.Ed.2d 247, reversed the decision of this court reported at 681 F.2d 624.  Accordingly, we vacate our decision and remand to the district court for proceedings not inconsistent with the decision of the United States Supreme Court.


5
IT IS SO ORDERED.



*
 The Honorable C.A. Muecke, Chief Judge, United States District Court for the District of Arizona, sitting by designation